DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Claim Amendment
2.	The amendment of Oct. 29, 2020 was entered. Claims 1-14 were cancelled. Claims 15-34 were newly added. Claims 15-34 are under consideration in this Office Action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on Jan 28,2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
4.	Claims 15-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a deposit rejection.
The specification lacks complete deposit information for the deposit of Bifidobacterium breve strain DSM 32356 deposited at DSMZ-Deutsche Sammlung von Mikroorganismen und Zellkulturen GmbH (DSMZ) under accession number DSM 32356. Because it is not clear that cell lines possessing the properties of Bifidobacterium breve strain DSM 32356 deposited at DSMZ-Deutsche Sammlung von Mikroorganismen und Zellkulturen GmbH (DSMZ) under accession number DSM 32356
are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the claims require the use of DSM 32356, a suitable deposit for patent purposes is required.  Without a publicly available deposit of the above cell line, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Exact replication of the cell line is an unpredictable event. 
	If a deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of deposit and the complete name and full street address of the depository is required.

	If the deposit has not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;

	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

	(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and 
	
	(d) the deposits will be replaced if they should become nonviable or non-replicable.	
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1) The name and address of the depository;
	2) The name and address of the depositor;
	3) The date of deposit;
	4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
	6) The procedures used to obtain a sample if the test is not done by the depository; and 
	7) A statement that the deposit is capable of reproduction.

	 As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the hybridoma cell line described in the specification as filed is the same as that deposited in the depository. Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed.
	Applicant's attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.  	Claims 27-33 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 27 and 29-33 are determined to be directed to natural products. Natural products are “judicial exemptions”. The rationale for this determination is explained below: 
Claims 27 and 39-33 are drawn to a composition comprising bacteria of Bifidobacterium breve strain DSM 32356. The Bifidobacterium breve strain, Bifidobacterium infantis bacteria of claim 30, and the additional compounds of claim 31
are not “markedly different” in structure than naturally occurring The Bifidobacterium breve, Bifidobacterium infantis and vitamins/fiber/fructo-oligosaccharides and the like. Major sources of vitamin E in diet also referred to as ’natural" or ‘d-alpha-tocopherol’)include vegetable oils (olive, sunflower, and safflower oils), nuts, whole grains, and green leafy vegetables. All eight forms of vitamin E (alpha-, beta-, gamma-, and delta-tocopherols and tocotrienols) occur naturally in foods but in varying amounts.  2'-Fucosyllactose is an oligosaccharide. It is the most prevalent human milk oligosaccharide (HMO), making up about 30% of all of HMOs. Bifidobacterium infantis is a “friendly” strain of bacteria. It's a type of lactic acid bacteria found in the same group as Lactobacillus. It's naturally found in your oral cavity and gastrointestinal (GI) tract. Bifidobacterium breve is primarily located in human breast milk and the gastrointestinal tract of infant and adult humans, where they are among the first microbial colonizers, passed from the mother to her offspring. Thus, all of the ingredients are therefore not markedly different from their counterparts found in nature. 
These claims fail to satisfy the non-naturally occurring requirement. Furthermore, there is no structural difference because of the mere aggregation of natural occurring Bifidobacterium breve together as a composition; the composition does not change the structure of the naturally occurring Bifidobacterium breve. 
Additionally, the product claims as a whole do not recite something significantly different from the judicial exceptions because the additional components do not impose meaningful limits on the claim scope therefore substantially all practical applications of the judicial exception are covered.  Furthermore, the additional elements in dependent claims varying amounts of proteins, prebiotics, vitamins and oligosaccharides or the inclusion of additional ingredients are all recited at a high level of generality, and/or are well-understood, purely conventional and routine in the field, and/or are merely appended to the judicial exception without a significant change in the structure of the judicial exception itself as evidenced by the prior art recited within the rejections.
If the applicant chooses to amend the instant claims, the examiner recommends that applicant consider the U.S. Supreme Court ruling that the additional steps should consist of more than well-understood, routine, conventional activity already engaged in by the scientific community. Such putative additional steps, when viewed as a whole, might add nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June 13, 2013).  Also see the December 4, 2014 and May 4, 2016 Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products (the Guidance). 
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “effective to reduce” in claim 26 is a relative phrase which renders the claim indefinite. The phrase “effective to reduce”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the phrase are unclear. It is unclear how one of skill in the art determines what is or is not effective to reduce the intestinal mucosal breaks or lesions.  It is unclear what level of reduction of breaks or lesions is deemed effective.  Therefore, clarification is required to overcome the rejection.

Claim Objections
7.	Claims 15 and 34 are objected to because of the following informalities:  Claim 15 does not recite how much B. breve is administered to the subject.  Therefore, it is suggested that the claims recite administering a therapeutically effective amount.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 15-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giovanni (US Pat Pub 2014/0072543 published 3/13/14; priority to 4/20/11).
The claims are drawn to a method of supporting defense against intestinal tissue damage in a subject in need thereof, comprising orally administering to the subject bacteria of Bifidobacterium breve strain DSM 32356 deposited at DSMZ-Deutsche Sammlung von Mikroorganismen und Zellkulturen GmbH (DSMZ) under accession number DSM 32356, a composition and a method of production.
Giovanni disclose a composition comprising probiotic bacteria for use in the pharmacological treatment of gastric hyperacidity is described. The composition is capable of restoring the barrier effect of the stomach which is lost during pharmacological treatment of gastric hyperacidity and minimizes the secondary effects due to said pharmacological treatment [abstract].   The pharmaceutical or food composition or a supplement comprises B. breve, and/or  B. infantis [claim 1].  The composition is capable of restoring the gastric barrier function which is normally performed by gastric juices and is particularly reduced in subjects who take drugs to reduce or treat gastric hyperacidity [para. 0015].  The composition can be a food composition, for example a symbiotic composition, or else a supplement or a pharmaceutical composition [para. 0023].  
The compositions have valid application for use both in the treatment of subjects who take drugs to reduce or treat gastric hyperacidity and in the treatment of an ulcer caused by a deficiency in the protective mechanisms of the mucosa (e.g. reduced secretion or responsiveness to prostaglandin E, as in the case of the intake of aspirin or other NSAIDs) or an H. pylori infection. In other words, the composition of the present invention has application also in subjects whom are prescribed PPIs/other antacid drugs though they do not have gastric hyperacidity, but rather a lesion of the gastric and/or duodenal mucosa resulting from an altered ratio between gastric acidity and the protector mechanisms of the mucosa [para. 0029]. In a preferred embodiment, the composition can further comprise at least one prebiotic fibre and/or carbohydrates with bifidogenic action [para. 0051].  If the pathogen to be antagonized belongs to the genus Candida, fructo-oligosaccharides (FOS) and galacto-oligosaccharides (GOS) have valid application, since said fibres are not utilized by Candida. Whereas, gluco-oligosaccharides (GOSα) are capable of directly inhibiting E. coli by means of several metabolites. Therefore, the prebiotic fibre can be selected, depending on circumstances and the pathogen to be antagonized, from among: inulin, fructo-oligosaccharides (FOS), galacto- and trans-galacto-oligosaccharides (GOS and TOS), gluco-oligosaccharides (GOSα) [para. 0053].   Moreover, the composition can further comprise other active ingredients and/or components, such as vitamins and minerals [para. 0054].  
In a preferred embodiment, the composition contains bacteria in a concentration comprised from 1×106 to 1×1011 CFU/g of mixture, preferably from 1×108 to 1×1010 CFU/g of mixture [para 0056].  The probiotic bacteria used in the present invention can be in solid form, in particular in powder, dehydrated powder or lyophilized form [PARA. 0059]. All of the compositions of the present invention are prepared according to techniques known to a person skilled in the art and using known equipment [para. 0060].  In a preferred embodiment, the pharmaceutical composition comprising the bacteria with a drug indicated for reducing or treating gastric hyperacidity, can include Lansoprazole, Esomeprazole, Rabeprazole, Pantoprazole and Omeprazole. Both the bacteria and the drug are intimately present in the same composition. For example, the bacteria and the drug are present together in a tablet, lozenge or granulate in a pharmaceutical form suitable for oral administration [para. 0076]. 
Since the Patent Office does not have the facilities for examining and comparing applicants’ deposited B. breve strain  with the B. breve strain of the prior art reference, the burden is upon the applicants to show an unobvious distinction between the material structural and functional characteristics of the claimed B. breve strain of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
	Therefore, Giovanni disclose all the claimed limitations. 

Pertinent Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Tymczysyn et al.,  (April 2011 Cryobiology 62(2):123-9) teach 
Galacto-oligosaccharides as protective molecules in the preservation of Lactobacillus delbrueckii subsp bulgaricus. 
NAPROXEN; LANSOPRAZOLE is a combination of two medicines. The naproxen is a non-steroidal anti-inflammatory drug (NSAID). It is used to reduce swelling and to treat pain. This medicine may be used for painful joint problems such as arthritis. The lansoprazole is a proton pump inhibitor (PPI) that is used to prevent stomach ulcers that may be caused by the naproxen.
Naproxen/esomeprazole, sold under the brand name Vimovo, is a pain reliever medication in the form of a tablet for oral consumption, containing naproxen, a nonsteroidal anti-inflammatory drug, and a delayed release formulation of esomeprazole, a stomach acid–reducing proton-pump inhibitor.


Conclusion

10.	No claims allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/           Primary Examiner, Art Unit 1645